DETAILED ACTION
Status of Claims
1. 	This office action is in response to filing dated 3/2/2022.
2. 	Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Examiner notes that concepts recited in the independent claims – receive portfolio data from donor computer (DIAC); store and apply electronic time-stamp to portfolio data in native format; apply rules to donor account portfolio to generate donor selection of non-cash assets from the donor investment account; apply electronic tags to donor investment account; translate donor selection into native format; encrypt and transmit donor selection to trading computer (MTC); acknowledge receipt of non-cash assets in-kind and capture of encrypted record; decrypt, store and apply electronic time-stamp to encrypted record; translating, validating and transforming decrypted record; translate, validate and transform decrypted record of non-cash assets to incorporate securities represented by record of non-cash assets into recipient account portfolio administered by Recipient account computer (RAC) – constitutes Commercial or Legal Interactions and thus fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.
The dependent claims merely limit the abstract idea to – reconcile post-gift holdings; applying tags to all assets within donor account; remove electronic tags from donor account after time-stamp; transmit a request for approval to a designee of donor account; identify assets held for more than 1 year; and rules applied to donor account portfolio – that also constitute abstract ideas.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: Donor Investment Account computer (DIAC), Portfolio Optimizer Computer (POC), Market Trading Computer (MTC), and Recipient Account Computer (RAC).  
All computers have been described generically in the Specification and Fig. 4.
Examiner thus finds that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receive portfolio data from donor computer (DIAC); store and apply electronic time-stamp to portfolio data in native format; apply rules to donor account portfolio to generate donor selection of non-cash assets from the donor investment account; apply electronic tags to donor investment account; translate donor selection into native format; encrypt and transmit donor selection to trading computer (MTC); acknowledge receipt of non-cash assets in-kind and capture of encrypted record; decrypt, store and apply electronic time-stamp to encrypted record; translating, validating and transforming decrypted record; translate, validate and transform decrypted record of non-cash assets to incorporate securities represented by record of non-cash assets into recipient account portfolio administered by Recipient account computer (RAC)  – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic computers to perform the steps of – receive portfolio data from donor computer (DIAC); store and apply electronic time-stamp to portfolio data in native format; apply rules to donor account portfolio to generate donor selection of non-cash assets from the donor investment account; apply electronic tags to donor investment account; translate donor selection into native format; encrypt and transmit donor selection to trading computer (MTC); acknowledge receipt of non-cash assets in-kind and capture of encrypted record; decrypt, store and apply electronic time-stamp to encrypted record; translating, validating and transforming decrypted record; translate, validate and transform decrypted record of non-cash assets to incorporate securities represented by record of non-cash assets into recipient account portfolio administered by Recipient account computer (RAC) – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receive portfolio data from donor computer (DIAC); store and apply electronic time-stamp to portfolio data in native format; apply rules to donor account portfolio to generate donor selection of non-cash assets from the donor investment account; apply electronic tags to donor investment account; translate donor selection into native format; encrypt and transmit donor selection to trading computer (MTC); acknowledge receipt of non-cash assets in-kind and capture of encrypted record; decrypt, store and apply electronic time-stamp to encrypted record; translating, validating and transforming decrypted record; translate, validate and transform decrypted record of non-cash assets to incorporate securities represented by record of non-cash assets into recipient account portfolio administered by Recipient account computer (RAC)  – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to a judicial exception without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16
Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soderstrom (US 2020/0372552 A1) in view of Gordon et al. (US 2014/0074724 A1).

Claim 1:
An apparatus having a plurality of specialized computers operating as part of a specialized portfolio management and securities delivery network to efficiently select and transfer non-cash assets from a donor's investment account to one or more charitable or non- charitable recipients on a systematic, recurring basis, wherein the specialized computers collectively select the donated assets and effect their transfer, including securely communicating the selection and transfer of the selected assets and electronically validating and transforming the selection data, the apparatus comprising: a specialized Donor Investment Account computer (DIAC); 
a specialized Portfolio Optimizer Computer (POC); 
a specialized Market Trading Computer (MTC); 
a specialized Recipient Account Computer (RAC); 
the DIAC communicably coupled to the POC and to the MTC, and the MTC communicably coupled to the RAC; 
the DIAC configured to capture and reconcile positions from an account database and to execute trades for the Donor Investment Account, the DIAC having a first memory, a first processor, and a first stored program in the first memory executable by the first processor, the first stored program configured to cause the DIAC to transmit portfolio data to the POC, the portfolio data including portfolio information for the Donor Investment Account including the positions, the portfolio data being disposed in a native DIAC format; 
(See Soderstrom: Para [0038] (“web interface of a portfolio that includes five charities curated by Robert Soderstrom”)
the POC having a second memory, a second processor, and a second stored program in the second memory executable by the second processor, the second stored program configured to: (a) cause the POC to receive the portfolio data from the DIAC; (b) cause the POC to store and apply an electronic time-stamp to the portfolio data in the native DIAC format; (c) cause the POC to apply a set of rules to the Donor Investment Account portfolio to generate selection data (Donor Selection) for the contribution of non-cash assets from the Donor Investment Account; (d) cause the POC to apply one or more electronic tags to the Donor Investment Account to preserve the Donor Selection for transfer to the RAC; (e) cause the POC to translate the Donor Selection into a native MTC format; and (f) cause the POC to encrypt and transmit the translated Donor Selection to the MTC; 
(See Soderstrom: Para [0025] (“The donor advised fund then distributes the donation to the individual members of the portfolio according to preset rules. For example, if the donor gives as an initial donation ten dollars to that portfolio, one dollar will be distributed to each charity in that portfolio if the rules of that portfolio allow for equal distribution of all donations.”)
(See Gordon: Para [0045] (“identifying information may be included in the form of an Account Access Token (AAT)”), [0122] (“reformats the financial services transaction request and forwards it to financial institution”)
the MTC configured: to receive and decrypt the translated Donor Selection; to effect transfer of the non-cash assets in-kind to the RAC; and to generate, encrypt, and transmit a record of the transferred non-cash assets to the RAC in the native MTC format; and 
(See Gordon: Para [0096] (“encrypts and decrypts data using stored keys”)
the RAC having a third memory, a third processor, and a third stored program in the third memory executable by the third processor, the third stored program configured to: (g) cause the RAC to acknowledge receipt of the non-cash assets in-kind, and to the capture the encrypted record of the transferred non-cash assets from the MTC in the native MTC format; (h) cause the RAC to decrypt, store and apply another electronic time-stamp to the encrypted record of the transferred non-cash assets; (i) cause the RAC to translate, technically validate and transform the decrypted record of the transferred non-cash assets to incorporate securities represented by the record of the transferred non-cash assets into a Recipient Account portfolio administered by the RAC in a native RAC format.
(See Gordon: Para [0109] (“validates the information”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Soderstrom it relates to portfolio charitable giving system to include the above noted disclosure of Gordon as it relates to settling financial transaction.  The motivation for combining the references would have been to process and settle charitable donations.

Claim 9 is similar to claim 1 and hence rejected on similar grounds.

Claim 2:
wherein the third stored program is further configured to cause the RAC to generate a confirmation of receipt of the transferred non-cash assets to the DIAC to enable the DIAC to reconcile post-gift holdings of the Donor Investment Account.

Claim 10 is similar to claim 2 and hence rejected on similar grounds.

Claim 3:
wherein said one or more electronic tags are applied to all assets within the Donor Investment Account, and/or to particular assets within the Donor Investment Account.
(See Gordon: Para [0045])

Claim11 is similar to claim 3 and hence rejected on similar grounds.

Claim 4:
wherein the third stored program is further configured to cause the RAC to generate and transmit instructions to the DIAC to remove any of said one or more electronic tags from the Donor Investment Account after a time indicated in said other time-stamp.
(See Gordon: Para [0056], [0070])

Claim 12 is similar to claim 4 and hence rejected on similar grounds.

Claim 5:
wherein the second stored program is further configured to generate and transmit a request for approval to a designee of the Donor Investment Account, for approval to donate the assets in the Donor Selection.
(See Gordon: Para [0047], [0059])

Claim 13 is similar to claim 5 and hence rejected on similar grounds.

Claim 6:
wherein the set of rules applied to the Donor Investment Account portfolio include identifying assets held more than 1 year at a predetermined percentage of gain.
(See Soderstrom: Para [0025])

Claim 14 is similar to claim 6 and hence rejected on similar grounds.

Claim 7:
wherein the set of rules applied to the Donor Investment Account portfolio include instructions to: (i) capture a charitable giving (DAF) budget associated with the client account; (ii) maintain a running value of donated securities; (iii) calculate remaining DAF budget and/or apply a buffer value to the DAF budget; (iv) identify assets with one or more of long-term gain, overweight beyond benchmark exposure or limits of predetermined client guidelines, and at least a predetermined percent appreciation.
(See Soderstrom: Para [0025])

Claim 15 is similar to claim 7 and hence rejected on similar grounds.

Claim 8:
wherein the first and second stored programs are configured to repeat said (a)-(i) continuously at predetermined intervals.
(See Soderstrom: Para [0025], [0038]) (See Gordon: Para [0056], [0070])

Claim 16 is similar to claim 8 and hence rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693